Case 19-10237-elf          Doc 39      Filed 06/26/19 Entered 06/26/19 17:00:01              Desc Main
                                        Document Page 1 of 2



                                UNITED STATES BANKRUPTCY COURT

                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:
         Adam L. Jankos                                                  Chapter 13


         Debtor                                                          Case No.: 19-10237



                                                 ORDER



         AND NOW, this
                                26th   day of
                                                June     , 2019 upon consideration of the Motion of,
Adam L. Jankos, for the Authority to Sell Real Property Free and Clear of Liens and
Encumbrances, it is hereby;

         ORDERED that:



   1.    The Motion is granted pursuant     to 11 U.S.C. § 363(b) and the sale of the real
         property known as and located at 651 Queen Anne Drive, Fairless Hills, PA 19030 to
         "Maryann Heacks." as "Buyer" is approved.


   2. The Debtor is authorized to sell the property known as and located at 65 l Queen Anne
         Drive, Fairless Hills, PA 19030 in accordance with the terms and conditions that are set
         for the in the Agreement for the Sale of Real Estate.


   3.    The Debtor is authoriz;ed to execute documents that are necessary or appropriate to
         complete the sale of the property.


   4.    The Agreement of Sale of Real Estate and any related documents or instruments may be
         modified, amended or supplemented by the parties in a writing signed by both parties
         without further Order of Court, provided that any such modification, amendment or
         supplement does not have a material adverse effect on the Bankruptcy estate;.


   5.    The mortgage holder on the subject property shall be paid in full in ord�r for.the subject
         .sale to take place;

                                                                                                     '




   6.    The non-filing spouse shall receive 50% of the sale proceeds and the Debtor shall receive
         up to '$23,675.00 from the sale proceeds at Settlement after the mortgage is satisfied in
        'full.
Case 19-10237-elf        Doc 39        Filed 06/26/19 Entered 06/26/19 17:00:01          Desc Main
                                        Document Page 2 of 2
    7.   The title agent shall pay the Chapter 13 Trustee the remaining sale proceeds after the
·




         Debtor receives his $23,675.00 from the sale proceeds.


    8.   The title company shall send the Chapter 13 Trustee a final settlement sheet signed by the

         buyer and sellers   within 48 hours of the closing.




                                             ______________________________________
                                              ERIC L. FRANK
                                              U.S. BANKRUPTCY JUDGE
